In a proceeding to review a determination of the State Rent Administrator, granting the protest of a landlord, after remission by the Supreme Court, and directing the issuance of a certificate of eviction in favor of the landlord’s daughter and her immediate family, the appeal is from an order dismissing the proceeding. Order unanimously affirmed, without costs. There is justification in the record and a reasonable basis in the law for the findings that the living quarters were inadequate for the reasonable housing needs of the landlord and her immediate family and that good faith and an immediate and compelling necessity for the issuance of a certificate were established. Under such circumstances the court may not disturb the findings and determination of the State Rent Administrator (Matter of Demos v. McGoldrick, 282 App. Div. 1055). It does not appear that the landlord could have obtained, or can obtain, permission to continue occupancy of a basement apartment since, inter alia, the height of the basement from floor to ceiling is six feet, eight inches, and the basement apartment has not been used for dwelling purposes prior to June 1, 1955 (Multiple Dwelling Law, § 216, subd. 5, as added by L. 1953, ch. 574, and as amd. by L. 1955, ch. 772; see, e.g., Matter of Sudair Realty Corp. v. McGoldrick, 283 App. Div. 1112). Present ■—Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.